              Case 19-30148-KKS        Doc 85     Filed 10/14/20   Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

IN RE:          ALFREDO WILSON VILLAMOR
                DEBTOR(S).              CASE NO: 19-30148-KKS
                                        /CHAPTER: 13

ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM #4 OF CREDITOR,
       WILMINGTON SAVINGS FUND SOCIETY, FSB (DOC. #78)

         THIS CAUSE, having come before the Court upon Debtor’s Objection to

Claim #4 of Creditor WILMINGTON SAVINGS FUND SOCIETY, FSB (DOC.

#78), and no response having been timely filed, and the Court being otherwise

fully advised in the premises, it is

         ORDERED AND ADJUDGED that:

         1.     Debtor’s objection is SUSTAINED.

         2.     The Debtor will make timely payments directly to WILMINGTON

SAVINGS FUND SOCIETY, FSB and the Chapter 13 Trustee should make no

further disbursements to WILMINGTON SAVINGS FUND SOCIETY, FSB on this

claim.

         DONE AND ORDERED this ____           October
                               14th day of __________________, 2020.



                                                KAREN K. SPECIE
                                                United States Bankruptcy Judge


Prepared by: Amy Logan Sliva

Attorney, Amy Logan Sliva, shall serve a copy of the Order on all interested
parties and file a certificate of service with the Court within three (3) days.
